Prospectus Supplement Filed Pursuant to Rule424(b)(5) (to Prospectus dated August 8,2008) Registration No.333-152640 6,072,383shares of common stock 2,125,334common stock purchase warrants 2,125,334shares of common stock issuable upon exercise of the warrants Pursuant to this prospectus supplement and the accompanying prospectus, we are offering up to 6,072,383shares of our common stock, par value $0.0001 per share, and common stock purchase warrants to purchase up to 2,125,334shares of our common stock (the “Warrants”).The Warrants have an initial exercise price of $1.00 per share, and may be exercised at any time and from time to time on or after the date of delivery of the Warrants through and including the five-year anniversary thereof.The securities offered hereby will be issued as units, with each unit comprising one common share and one Warrant to purchase 0.35 shares of our common stock. As of October 18, 2009, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $47,541,379, based on 63,833,970 shares of outstanding common stock, of which 14,311,700 shares are held by affiliates, and a per share price of $0.96 based on the closing sale price of our common stock as quoted on the NYSE Amex on September 17, 2009.As of the date hereof, including the securities being offered hereunder, we have offered securities with an aggregate market value of approximately $13,325,653 pursuant to General Instruction I.B.6. of Form S-3 during the prior 12-calendar month period. We have retained Rodman & Renshaw, LLC as our exclusive placement agent to use its best efforts to solicit offers to purchase our units in this offering.In addition to the placement agent’s fee below, we have also agreed to issue the placement agent warrants to purchase up to an aggregate of 245,932shares of our common stock at an exercise price of $1.029 per share.See “Plan of Distribution” beginning on page S-12 of this prospectus supplement for more information regarding these arrangements. Per Unit Total Public offering price of units $ .8234 $ 5,000,000 Placement agent fees $ .0494 $ 300,000 Proceeds, before expenses, to Rexahn Pharmaceuticals, Inc. $ .7740 $ 4,700,000 The placement agent is not purchasing or selling any of our units pursuant to this prospectus supplement or the accompanying prospectus, nor are we requiring any minimum purchase or sale of any specific number of units.Because there is no minimum offering amount required as a condition to the closing of this offering, the actual public offering amount, placement agent fees and proceeds to us are not presently determinable and may be substantially less than the maximum amounts set forth above. We will apply to list the shares (but not the warrants) being sold in this offering on the NYSE Amex. There can be no assurances that the NYSE Amex will grant the application.We expect that delivery of the units being offered pursuant to this prospectus supplement will be made to purchasers on or about October 23, 2009. Investing in our securities involves a high degree of risk and the purchasers of the securities may lose their entire investment. See “Risk Factors” beginning on pageS-3 to read about factors you should consider before buying our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is October 21, 2009 You should rely only on the information contained in this prospectus supplement, the accompanying prospectus, any related free writing prospectus issued by us (which we refer to as a “company free writing prospectus ”) and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus or to which we have referred you.We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it.This prospectus supplement, the accompanying prospectus and any related company free writing prospectus do not constitute an offer to sell, or a solicitation of an offer to purchase, the securities offered by this prospectus supplement, the accompanying prospectus and any related company free writing prospectus in any jurisdiction to or from any person to whom or from whom it is unlawful to make such offer or solicitation of an offer in such jurisdiction.You should not assume that the information contained in this prospectus supplement, the accompanying prospectus and any related company free writing prospectus or any document incorporated by reference is accurate as of any date other than the date on the front cover of the applicable document.Neither the delivery of this prospectus supplement, the accompanying prospectus and any related company free writing prospectus nor any distribution of securities pursuant to this prospectus supplement and the accompanying prospectus shall, under any circumstances, create any implication that there has been no change in the information set forth or incorporated by reference into this prospectus supplement, the accompanying prospectus and any related company free writing prospectus or in our affairs since the date of this prospectus supplement. Our business, financial condition, results of operations and prospects may have changed since that date. TABLE OF CONTENTS Page Prospectus supplement Summary S - 1 Risk Factors S - 3 Use of Proceeds S -11 Dilution S -11 Plan of Distribution S -12 Description of Warrants S -14 Incorporation of Certain Documents by Reference S -16 Where You Can Find More Information S -17 Legal Matters S -17 Accompanying prospectus Summary 1 Risk Factors 3 Special Note Regarding Forward-Looking Statements 3 About this Prospectus 3 Use of Proceeds 4 Plan of Distribution 4 Description of Debt Securities 6 Description of Common Stock 12 Description of Preferred Stock 14 Description of Warrants 15 Incorporation of Certain Documents by Reference 17 Where You Can Find More Information 18 Legal Matters 18 Experts 18 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information about the shares of our common stock and other securities we may offer from time to time under our shelf registration statement, some of which may not apply to the securities offered by this prospectus supplement.To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein, on the other hand, the information in this prospectus supplement shall control. Unless the context requires otherwise, in this prospectus supplement and the accompanying prospectus the terms “Rexahn,” “we,” “us” and “our” refer to Rexahn Pharmaceuticals, Inc., a Delaware corporation. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Any statements in this prospectus supplement, the accompanying prospectus and the information incorporated herein and therein by reference relating to future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding future revenues and operating expenses, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement will include words such as “anticipates,” “believes,” “continue,” “estimates,” “expects,” “intends,” “may,” “opportunity,” “plans,” “potential,” “predicts” or “will,” the negative of these words or words of similar import.Similarly, statements that describe our future plans, strategies, intentions, expectations, objectives, goals or prospects are also forward-looking statements.We caution that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, that can change over time.Factors that may cause actual results to differ materially from the results discussed in the forward-looking statements include: ● our lack of profitability and the need for additional capital to operate our business; ● our ability to obtain the necessary U.S.and worldwide regulatory approvals for our drug candidates; ● successful and timely completion of clinical trials for our drug candidates; ● demand for and market acceptance of our drug candidates; ● the availability of qualified third-party researchers and manufacturers for our drug development programs; ● our ability to develop and obtain protection of our intellectual property; and ● other risks and uncertainties, including those set forth herein under the caption “Risk Factors” and those detailed from time to time in our filings with the Securities and Exchange Commission. Further information on the factors and risks that could affect our business, financial condition and results of operations, are set forth in this prospectus supplement under “Risk Factors” and in our filings with the SEC, which are available at http://www.sec.gov.Any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this prospectus supplement or the date of documents incorporated by reference in this prospectus supplement or the base prospectus that include forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors, including but not limited to, the risk factors discussed above, which may cause the actual results, performance or achievements of Rexahn and its subsidiaries to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements and other factors referenced in this Prospectus.We do not undertake and specifically decline any obligation to publicly release the results of any revisions which may be made to any forward-looking statement to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. SUMMARY This summary is not complete and does not contain all of the information that you should consider before investing in the securities offered by this prospectus.You should read this summary together with the entire prospectus supplement and prospectus, including our financial statements, the notes to those financial statements and the other documents that are incorporated by reference in this prospectus supplement, before making an investment decision.See the Risk Factors section of this prospectus supplement on page S-3for a discussion of the risks involved in investing in our securities. Our Business We are a clinical stage biopharmaceutical company dedicated to the discovery, development, and commercialization of innovative treatments for cancer, central nervous system (“CNS”) disorders, sexual dysfunction and other unmet medical needs.We develop therapies that make it possible to regain normalcy for patients suffering from disease.We have three drug candidates in Phase II clinical trials this year and six or more other drug candidates in pre-clinical development.We intend to leverage our drug-discovery technologies, scientific expertise and developmental know-how to develop and commercialize targeted cancer drugs with greater clinical benefits for patients and new drugs for the treatment of diseases of the central nervous system and sexual dysfunction.We will continue to identify internally developed compounds as potential drug candidates, as well as assess compounds developed by others and, if necessary, license the rights to these compounds in order to develop and commercialize them as drugs. Our principal corporate offices are located at 15245 Shady Grove Road, Suite 455, Rockville, MD 20850 in Maryland’s
